UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2013(Unaudited) DWS Small Cap Value Fund Shares Value ($) Common Stocks 95.7% Consumer Discretionary 7.9% Auto Components 1.5% American Axle & Manufacturing Holdings, Inc.* (a) Diversified Consumer Services 0.7% Hillenbrand, Inc. Matthews International Corp. "A" (a) Hotels, Restaurants & Leisure 1.5% Brinker International, Inc. (a) CEC Entertainment, Inc. (a) Household Durables 0.8% Helen of Troy Ltd.* (a) Media 1.5% John Wiley & Sons, Inc. "A" (a) Meredith Corp. (a) Specialty Retail 0.8% Aaron's, Inc. America's Car-Mart, Inc.* (a) Textiles, Apparel & Luxury Goods 1.1% The Jones Group, Inc. (a) Energy 5.9% Energy Equipment & Services 3.4% Atwood Oceanics, Inc.* (a) Superior Energy Services, Inc.* Unit Corp.* (a) Oil, Gas & Consumable Fuels 2.5% Berry Petroleum Co. "A" Energen Corp. (a) Ship Finance International Ltd. (a) Financials 35.8% Capital Markets 2.6% Federated Investors, Inc. "B" (a) Janus Capital Group, Inc. (a) Prospect Capital Corp. (a) Waddell & Reed Financial, Inc. "A" (a) Commercial Banks 16.0% Associated Banc-Corp. (a) BancorpSouth, Inc. (a) Chemical Financial Corp. (a) City National Corp. (a) East West Bancorp., Inc. First Horizon National Corp. (a) First Midwest Bancorp., Inc. First Niagara Financial Group, Inc. (a) FirstMerit Corp. (a) Fulton Financial Corp. (a) Glacier Bancorp., Inc. (a) Hancock Holding Co. (a) Independent Bank Corp. (a) International Bancshares Corp. Lakeland Financial Corp. (a) NBT Bancorp., Inc. (a) Prosperity Bancshares, Inc. (a) TCF Financial Corp. (a) Umpqua Holdings Corp. (a) Webster Financial Corp. WesBanco, Inc. (a) Wintrust Financial Corp. (a) Consumer Finance 0.3% Nelnet, Inc. "A" Diversified Financial Services 1.0% Interactive Brokers Group, Inc. "A" KKR Financial Holdings LLC (a) Insurance 7.1% Allied World Assurance Co. Holdings AG Aspen Insurance Holdings Ltd. (a) Endurance Specialty Holdings Ltd. (a) Hanover Insurance Group, Inc. (a) Montpelier Re Holdings Ltd. (a) Platinum Underwriters Holdings Ltd. (a) Protective Life Corp. (a) Symetra Financial Corp. Real Estate Investment Trusts 7.3% Ashford Hospitality Trust (REIT) Associated Estates Realty Corp. (REIT) (a) Brandywine Realty Trust (REIT) (a) CapLease, Inc. (REIT) CBL & Associates Properties, Inc. (REIT) Hospitality Properties Trust (REIT) (a) Mack-Cali Realty Corp. (REIT) OMEGA Healthcare Investors, Inc. (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) Thrifts & Mortgage Finance 1.5% Washington Federal, Inc. (a) Health Care 6.1% Health Care Equipment & Supplies 1.5% Hill-Rom Holdings, Inc. Integra LifeSciences Holdings Corp.* (a) Health Care Providers & Services 3.4% Gentiva Health Services, Inc.* Kindred Healthcare, Inc. (a) LifePoint Hospitals, Inc.* Owens & Minor, Inc. (a) PharMerica Corp.* (a) Select Medical Holdings Corp. (a) Life Sciences Tools & Services 1.2% Charles River Laboratories International, Inc.* Industrials 18.9% Aerospace & Defense 3.8% AAR Corp. Alliant Techsystems, Inc. Curtiss-Wright Corp. (a) Esterline Technologies Corp.* Commercial Services & Supplies 1.3% ABM Industries, Inc. The Brink's Co. Construction & Engineering 2.0% EMCOR Group, Inc. Tutor Perini Corp.* (a) URS Corp. Electrical Equipment 2.9% Brady Corp. "A" (a) EnerSys (a) General Cable Corp. (a) Industrial Conglomerates 1.0% Carlisle Companies, Inc. Machinery 5.6% Barnes Group, Inc. Briggs & Stratton Corp. (a) Crane Co. Hyster-Yale Materials Handling, Inc. ITT Corp. (a) L.B. Foster Co. "A" SPX Corp. Trinity Industries, Inc. (a) Professional Services 0.2% CBIZ, Inc.* (a) Navigant Consulting, Inc.* Road & Rail 1.1% Ryder System, Inc. Trading Companies & Distributors 1.0% Aircastle Ltd. (a) Information Technology 11.4% Communications Equipment 3.6% Arris Group, Inc.* Brocade Communications Systems, Inc.* Plantronics, Inc. TESSCO Technologies, Inc. (a) Electronic Equipment, Instruments & Components 2.9% Celestica, Inc.* Ingram Micro, Inc. "A"* Itron, Inc.* (a) Sanmina Corp.* TTM Technologies, Inc.* IT Services 1.9% CSG Systems International, Inc. DST Systems, Inc. ManTech International Corp. "A" (a) Sykes Enterprises, Inc.* Semiconductors & Semiconductor Equipment 1.9% Kulicke & Soffa Industries, Inc.* Microsemi Corp.* (a) Software 1.1% EPIQ Systems, Inc. Mentor Graphics Corp. Materials 6.7% Chemicals 3.5% A. Schulman, Inc. Cabot Corp. Huntsman Corp. Koppers Holdings, Inc. Olin Corp. (a) Metals & Mining 3.2% AMCOL International Corp. (a) Coeur Mining, Inc.* Pan American Silver Corp. Steel Dynamics, Inc. Worthington Industries, Inc. (a) Utilities 3.0% Electric Utilities 2.2% IDACORP, Inc. (a) Portland General Electric Co. (a) Multi-Utilities 0.8% TECO Energy, Inc. (a) Total Common Stocks (Cost $1,258,018,346) Securities Lending Collateral 29.6% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $540,073,465) Cash Equivalents 4.4% Central Cash Management Fund, 0.05% (b) (Cost $80,493,932) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,878,585,743) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,882,921,333.At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $482,456,873.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $514,648,620 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $32,191,747. (a) All or a portion of these securities were on loan.The value of securities loaned at August 31, 2013 amounted to $520,003,361 which is 28.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
